           Case 2:16-cv-01133-JD Document 257 Filed 01/04/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASPEN SPECIALTY INSURANCE                   :      CIVIL ACTION
COMPANY                                     :
                                            :
      v.                                    :
                                            :
                                            :
HOSPITALITY SUPPORTIVE                      :
SYSTEMS, LLC, et al.                        :      NO. 16-01133

______________________________________________________________________

HOSPITALITY SUPPORTIVE SYSTEMS :                   CIVIL ACTION
LLC.                           :
                               :
      v.                       :
                               :
                               :
AIG SPECIALITY INSURANCE       :
COMPANY, et al.                :                   NO. 18-3777

______________________________________________________________________

BALIS FAMILY RESTAURANT CORP.  :                   CIVIL ACTION
and ADELPHIA DEPTFORD, INC.    :
collectively trading as “ADELPHIA
                               :
RESTAURANT”                    :
                               :
       v.                      :
                               :
HOSPITALITY SUPPORTIVE SYSTEMS :
LLC, et al.                    :                   NO. 19-189

                                      ORDER

      AND NOW, this 4th day of January, 2021, in anticipation of the Mediation scheduled for

January 29, 2021 at 10:00 a.m., it is ORDERED as follows:

      1. Plaintiff, Aspen Specialty Insurance Company, shall make separate written settlement

           demands to counsel for the Hospitality Supportive Systems, LLC defendants,

           McGriff, Siebels & Williams and Inserveco, no later than the close of business on
  Case 2:16-cv-01133-JD Document 257 Filed 01/04/21 Page 2 of 2




   January 11, 2021. Copies of the demands shall be sent to the undersigned at

   TRueter@jamsadr.com.

2. The Hospitality Supportive Systems, LLC defendants, McGriff, Siebels & Williams

   and Inserveco shall respond to the demands with written settlement offers, if any, no

   later than January 22, 2021. Copies of the offers shall be sent to the undersigned at

   TRueter@jamsadr.com.

3. In addition to the clients that attended the court’s mediation during the summer of

   2020, the following persons must be present for the Zoom virtual mediation:

   (a) A client representative for plaintiff, Aspen Specialty Insurance Company;

   (b) Edward Snow, John Connelly, Jr. and Charles O’Donnell, Esquire;

   (c) Claims representatives for all primary and excess carriers providing insurance to

       any of the Hospitality Supportive Systems, LLC defendants;

   (d) A client representative for defendant Inserveco; and

   (e) A client representative for defendant McGriff, Siebels & Williams.

   These parties must provide their email address to JAMS Case Manager, Alyssa

DeTreux at adetreux@jamsadr.com.

4. If any party chooses to send an updated mediation memorandum to the undersigned,

   it shall be submitted no later than January 22, 2021.


                                             BY THE COURT:


                                             s/ Thomas J. Rueter
                                             THOMAS J. RUETER
                                             United States Magistrate Judge    (Ret.)
                                             Special Master




                                        2
